       Case: 5:19-cr-00055-DCR-MAS Doc #: 14 Filed: 03/19/19 Page: 1 of 1 - Page ID#: 69
                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION AT LEXINGTON
                                 CRIMINAL MINUTES – ARRAIGNMENT AND PLEA

Lexington Case No. 19-55-DCR-MAS-1                        At Lexington                Date March 19, 2019

USA vs Mikhy Ferrera-Brochez                  x present          x custody            bond            OR     Age

DOCKET ENTRY: The Court conducted Defendant’s arraignment and advised him of his constitutional rights, the
pending charges, and the possible penalties.

PRESENT:      HON. MATTHEW A. STINNETT, UNITED STATES MAGISTRATE JUDGE

                Susan Conner            Audio File                    none                       Dmitriy Slavin
                Deputy Clerk           Court Reporter              Interpreter               Assistant U.S. Attorney

             Counsel for Defendant         John W. Oakley, II             x present           retained       x appointed

I, Susan Conner, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file
KYED-LEX__5-19-cr-55-DCR-MAS-1_20190319_133219.

PROCEEDINGS: ARRAIGNMENT

  x        Copy of Indictment given to the defendant.
  x        Defendant states true name is as stated on the indictment.
           Defendant advised the Court that he/she will retain counsel.
           Defendant request that the Court appoint counsel.
           Financial Affidavit executed & filed.
           Court FINDS defendant qualifies for Court Appointed Counsel under provision of CJA.
  x        Ordered John W. Oakley, II is appointed Attorney under the CJA.
  x        Defendant advised of Constitutional Rights.
  x        Defendant advised of the nature of charges and possible penalties.
  x        Defendant waives formal arraignment.
  x        Defendant waives reading of Indictment - Information.               Indictment - Information read.
  x        Defendant pleads       Guilty to Counts                  x Not guilty to Counts ALL
           Assigned for Detention Hearing on
  x        PRETRIAL MOTIONS are to be filed pursuant to the Court=s pretrial order to be entered.
           Assigned for JURY TRIAL on May 7, 2019 at 9:00 a.m. before Judge Danny C. Reeves; counsel to be present at 8:30
  x        a.m.
  x        Number of days expected for trial 3.
  x        The Court covered standard collateral consequences and notification rights tied to non-citizen status.
  x        The United States advised it is fulfilling victim notification duties, as necessary.
           Defendant to remain on bond, conditions of release.
  x        Defendant remanded to custody of the USM.
           USPO to circulate Pretrial Services Report (PSR) to counsel. Counsel may retain PSR while detention issues pend but may
           not copy of disseminate the report to any person (except defense counsel can share content with Defendant).




Copies: COR, USP, USM, D, JC              Initials of Deputy Clerk: stc                 TIC: /06
